Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 8, 10 and 12, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 10 recites the limitation "the Boolean operator."  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the planar region."  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 14 is directed towards software per se and claim 15 is directed towards “a storage medium” which encompasses non-statutory transitory signals.  See MPEP 2106.03.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. US 2012/0029661 A1.

Jones teaches:
1.(Currently Amended) A method for configuring a hardware component, in particular of a configurable safe input/output module comprising at least one module input for module input 

using a configuration program [Fig. 2 38] to configure the hardware component [Fig. 1], which program can be executed on a data processing system [Fig. 2 48] and is designed to display a graphical user interface [Fig. 11] on a display apparatus [Fig. 2 35a, 35b, 35c] that is connected to the data processing system,

providing, with the graphical user interface a plurality of function blocks [Fig. 11] that each have at least one input for input signals and one output for output signals [Boolean gates of fig. 11 have inputs and outputs], and 
wherein each of the function blocks can be selected by means of the graphical user interface in order to use them to configure the hardware component, [para. 0128, “The user may select the desired icons 402 using any pointing device (e.g., a mouse) and drag the selected item onto the canvass area of the content or edit pane 210.”]

interconnecting a first and a second function block so as to form a combined function block having at least one input for input signals and one output for output signals such that at least one of the inputs or outputs of the first function block and at least one of the inputs or outputs of the second function block form at least two of the inputs/outputs of the combined function block.  [Figs. 30A-30C and Fig. 33 shows the combination of function blocks using the graphical configuration editor]

Jones teaches:
2.(Currently Amended) The method according to claim 1, wherein, when the first and the second function block are connected, the combined function block is formed such that at least one of the inputs of the first function block and at least one of the inputs of the second function block form at least two inputs of the combined function block.  [Fig. 33]

	Jones teaches:
3.(Currently Amended) The method according to claim 1, wherein, when the first and the second function block are connected, the combined function block is formed such that the output signals of at least one of the outputs of the first function block and the output signals of at least one of the outputs of the second function block influence the output signals of at least one output of the combined function block.  [Fig. 33]

	Jones teaches:
4.(Currently Amended) The method according to claim 3, wherein a logical connective between the output signals of at least one of the outputs of the first function block and the output signals of at least one of the outputs of the second function block forms the output signals of at least one output of the combined function block, wherein the logical connective is preferably a Boolean operator, in particular an AND operator, an OR operator, an XOR operator, a NOT operator, a NAND operator, a NOR operator or an XNOR operator.  [Fig. 11]



5.(Currently Amended) The method according to claim 4, wherein the logical connective is selected from a group of logical connectives by means of the graphical user interface and/or is modified, in particular a Boolean operator is selected from the group comprising an AND operator, an OR operator, an XOR operator, a NOT operator, a NAND operator, a NOR operator or an XNOR operator.  [Fig. 11]

	Jones teaches:
6.(Currently Amended) The method according to claim 1, wherein the first and/or the second function block is/are selected by means of the graphical user interface in order to use it/them to configure the hardware component before the first and second function blocks are interconnected so as to form the combined function block.  [Fig. 11]

	Jones teaches:
7.(Currently Amended) The method according to claim 6, wherein the first and/or second function block is/are selected by means of the graphical user interface by dragging and dropping, in particular by means of a display apparatus or gesture recognition apparatus that is connected to the data processing system and/or display apparatus.  [para. 0128, “The user may select the desired icons 402 using any pointing device (e.g., a mouse) and drag the selected item onto the canvass area of the content or edit pane 210.”]

	Jones teaches:


	Jones teaches:
9.(Currently Amended) The method according to claim 8, wherein the first function block is selected by means of the graphical user interface by dragging and dropping in order to use it to configure the hardware component, wherein the first function block is displayed on the graphical user interface as a first planar region, at least after it has been dropped, and - wherein the second function block is then selected by means of the graphical user interface by dragging and dropping in order to use it to configure the hardware component, wherein the second function block is displayed on the graphical user interface as a second planar region, at least while it is being dragged, and - wherein the second planar region of the second function block is made to overlap with the first planar region of the first function block in order to interconnect the two function blocks so as to form the combined function block.  [para. 0128, “The user may select the desired icons 402 using any pointing device (e.g., a mouse) and drag the selected item onto the canvass area of the content or edit pane 210.”]


	Jones teaches:
10.(Currently Amended) The method according to claim 1, wherein the combined function block is displayed on the graphical user interface as an independent planar region and the at least one input for input signals, output for output signals and/or the Boolean operator for the logical connective are preferably displayed as a graphic object in the planar region such that the hardware component can be configured by means of the graphical user interface such that the input signals and/or output signals and the module input signals of the module input and/or the module output signals of the module output are interdependent, which interdependence includes the Boolean operator.  [Fig. 33]

	Jones teaches:
11.(Currently Amended) The method according to claim 1, including establishing a connection between at least one of the module inputs and/or at least one of the module outputs and at least one of the inputs or outputs of the combined function block by means of the graphical user interface in order to configure the hardware component such that the respective module input signals and/or module output signals are treated as the respective input signals and/or output signals of the combined function block.  [Fig. 30A-30C]


	Regarding claims 13-15, these apparatus, “software per se,” and readable medium claims are rejected on the same grounds and rationale as method claim 1 above because they recite substantially similar limitations as claim 1 above for implementing method claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. US 2012/0029661 A1 in view of Horn US 2012/0197417 A1.

	Jones does not teach the following limitation, however, Horn teaches:
12.(Currently Amended) The method according to claim 1, wherein the first, second and/or combined function block each represent a function, in particular a safety function, such that the output signals of at least one of the outputs of the particular function block correspond to a function of the input signals of at least one of the inputs of the particular function block in order to implement the particular function by means of the hardware component, and wherein the function is preferably certified by a testing organization with regard to a safety requirement and preferably meets a preset safety integrity level.  [Fig. 2]
	
	It would have been obvious to a person having ordinary skill in the art at the time of filing to combine the teachings of Jones with those of Horn to arrive at the invention as claimed.  A person having ordinary skill in the art would have been motivated to combine the teachings 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473. The examiner can normally be reached Monday - Friday 1-930PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY COLLINS/Examiner, Art Unit 2115